DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 (s) 1,8,15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilton (Patent application publication No. 2010/0017660) I view of Schroeder (ACM paper entitled A Hardware Architecture for Implementing Protection Rings),1972, pp. 157-170.


Tilton taught  the invention substantially as claimed including (as to claim 1) including  A circuit comprising: a memory stack (142)(e.g.,. see paragraph 0018)  that includes stack storage spaces (181,182,183,184)(e.g., see fig. 2)  and write protection indicators  such that each of the stack storage spaces has a respective write protection indicator(e.g., see paragraphs 0039-0042)[note stacks A and Stack B are selectively monitored dependent on enable signal(s) that indicate directive to enable performing write protection] ; and a buffer overflow protection circuit (200,220) (e.g., see paragraphs 0022 and  0047) coupled to the memory stack(e.g., see fig. 2), the buffer overflow protection circuit including: a detection circuit configured to detect a read or a write associated with the memory stack; and a write protection circuit coupled to the detection circuit, the write protection circuit configured to control the respective write protection indicator of each of the stack storage spaces and generate a fault signal (e.g., see paragraphs 0022-00023); wherein the fault signal indicates an attempted write to a first stack storage space of the stack storage spaces, the first stack storage space having a first write protection indicator set to write protection (e.g., see paragraphs 0027 and 0043). Tilton did not expressly detail the write protection indicator set to write. Shroeder however taught this limitation (e.g., see page 160, section entitled Protection Rings) [Shroeder taught write flag on or off for a ring, which controls write operations] .
	One of ordinary skill would have been motivated to incorporate the teachings of Tilton and Shroeder. Both references were directed to protection of access to memory. One of ordinary skill would have been motivated to incorporate the Shroeder teachings of  setting memory region or ring protection flag(s) at least to enable the system to quickly determine if a region that is being accessed has the permission to access the data for stopping illegal accesses to restricted areas of data /instructions in a manner that did not unnecessarily  delay processing.
Due to the similarities between claims 1 and 8 and 15; claims 8 and 15 are rejected for the same reasons as claim 1 above. 
Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 requires among other things: The circuit of claim 1, wherein: the write protection circuit includes a cache memory and a cache control.
	Claims 9 and 16 recite similar limitations
	Claim 6 requires among other things: The circuit of claim 1, wherein: in response to the detection circuit detecting a first read access of the first stack storage space, the buffer overflow protection circuit is configured to determine whether the first read access is a pop operation.
	Claims 13 and 20 recite similar limitations.
	The closest prior at includes Tilton and Schroeder. They taught the limitation of claims 1,8 and 15 which claims 2,6,9,13,16,20 depend as detailed above. 
	However the closest prior art did not disclose among other things the limitations of claim 2,6,9,13,16,20 as shown above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopal (patent application publication 20170285986 disclosed secure memory control (e.g., see abstract). 
	Ripoll (Patent application publication No. 2016/0028767) disclosed method for preventing information leaks on the stack smashing protector technique (e.g. see abstract).
	Koryakin (patent No. 8,171,255) disclosed optimization of paging cache protection in virtual environment (e.g., see abstract).
	White (patent No. 7,581,089) disclosed method of protecting computer stack (e.g., see abstract).
	Szor (patent  No. 7,287,283) disclosed return-to-LIBC attack blocking system (e.g., see abstract).
	Zahir (patent No. 6,665,793) disclosed method and apparatus for managing access to out-of-frame registers (e.g., see abstract).
	Dautenhahn, N. et al., Nested Kernel: An Operating system Architecture for Intra-Kernel Privilege Separation, 2015, ACM. pp. 191-206.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183